DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        TIERRA WESTBROOK,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-1823

                         [December 19, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Elizabeth Anne
Scherer, Judge; L.T. Case No. 15-000004CF10A.

  Tierra Westbrook, Ocala, pro se.

   Ashley Moody, Attorney General, Tallahassee, Georgina Jimenez-
Orosa, Senior Assistant Attorney General, and Allan R. Geesey, Assistant
Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, GERBER and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.